DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 6/20/2022 has been entered.  Claims 2, 5, 10, 13, and 17 have been cancelled.  Claims 1, 3-4, 6-9, 11-12, and 14-16 are pending in the current application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "DISPLAY PANEL COMPRISING A PLURALITY OF DICHROIC DYE LIQUID CRYSTAL MICROCAPSULES HAVING A QUALITY PERCENTAGE OF LIQUID CRYSTAL MATERIAL OF 95.0%-99.0% AND DISPLAY DEVICE"

End of examiner’s amendment.

Allowable Subject Matter
Claims 1, 3-4, 6-9, 11-12, and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the display panel of claim 1, in particular, the liquid crystal layer comprises a plurality of dichroic dye liquid crystal microcapsules; wherein the dichroic dye liquid crystal microcapsules comprise a dichroic dye, a liquid crystal material, and comprise a plurality of polymer networks; wherein in the dichroic dye liquid crystal microcapsules, a quality percentage of the liquid crystal material is 95.0-99.0%.  The closest prior art of Kim et al. (U.S. 2017/0210995) discloses a liquid crystal layer (combination of: 150, 160, 140, Fig. 5), the first substrate (100, Fig. 5) and the second substrate (130, Fig. 5) are disposed oppositely, the liquid crystal layer (combination of: 150, 160, 140, Fig. 5) is disposed between the first substrate (100, Fig. 5) and the second substrate (130, Fig. 5), and the liquid crystal layer (combination of: 140, 150, 160, Fig. 5) comprises a plurality of dichroic dye liquid crystal microcapsules (P1, P2, P3, Figs. 5 and 15), wherein the dichroic dye liquid crystal microcapsules (P1, P2, P3, Fig. 15) comprise a dichroic dye (170, Fig. 15), a liquid crystal material (150, Fig. 15), and comprise a polymer network (140, Fig. 15).  However, Kim fails to disclose all the combination of features including “wherein in the dichroic dye liquid crystal microcapsules, a quality percentage of the liquid crystal material is 95.0-99.0%.”  Examiner notes that Kim discloses that the dichroic dye liquid crystal microcapsules (P1, P2, P3, Fig. 15) comprises a majority of the polymer network (140, Fig. 15), and it would not have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed invention to modify the display panel of Kim to have all the combination of features as recited in the claim.  Therefore, claim 1 is allowed, as are its dependent claims 3-4 and 6-8. 
The prior art does not disclose the display device of claim 9, in particular, the liquid crystal layer comprises a plurality of dichroic dye liquid crystal microcapsules; wherein the dichroic dye liquid crystal microcapsules comprise a dichroic dye, a liquid crystal material, and comprise a plurality of polymer networks; wherein in the dichroic dye liquid crystal microcapsules, a quality percentage of the liquid crystal material is 95.0-99.0%.  The closest prior art of Kim et al. (U.S. 2017/0210995) discloses a liquid crystal layer (combination of: 150, 160, 140, Fig. 5), the first substrate (100, Fig. 5) and the second substrate (130, Fig. 5) are disposed oppositely, the liquid crystal layer (combination of: 150, 160, 140, Fig. 5) is disposed between the first substrate (100, Fig. 5) and the second substrate (130, Fig. 5), and the liquid crystal layer (combination of: 140, 150, 160, Fig. 5) comprises a plurality of dichroic dye liquid crystal microcapsules (P1, P2, P3, Figs. 5 and 15), wherein the dichroic dye liquid crystal microcapsules (P1, P2, P3, Fig. 15) comprise a dichroic dye (170, Fig. 15), a liquid crystal material (150, Fig. 15), and comprise a polymer network (140, Fig. 15).  However, Kim fails to disclose all the combination of features including “wherein in the dichroic dye liquid crystal microcapsules, a quality percentage of the liquid crystal material is 95.0-99.0%.”  Examiner notes that Kim discloses that the dichroic dye liquid crystal microcapsules (P1, P2, P3, Fig. 15) comprises a majority of the polymer network (140, Fig. 15), and it would not have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed invention to modify the display device of Kim to have all the combination of features as recited in the claim.  Therefore, claim 9 is allowed, as are its dependent claims 11-12 and 14-16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (U.S. 8,570,461), Jang et al. (U.S. 8,420,182), Park et al. (U.S. 2018/0149908), Park et al. (U.S. 2017/0059916), Kim et al. (U.S. 2016/0026026), and Hwang et al. (U.S. 2012/0088320) discloses a display device comprising a liquid crystal layer having a polymer network and dichroic dye but fail to disclose all the combination of features as recited in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871